10 Cal. 2d 770 (1938)
YOSEMITE PARK AND CURRY CO. (a Corporation), Appellant,
v.
CHARLES G. JOHNSON, as State Treasurer, etc., Respondent.
Sac. No. 5176. 
Supreme Court of California. In Bank.  
February 25, 1938.
 Brobeck, Phleger & Harrison for Appellant.
 U.S. Webb, Attorney-General, and H. H. Linney and James J. Arditto, Deputies Attorney-General, for Respondent.
 THE COURT.
 The plaintiff herein sued to recover sales taxes imposed on retail sales to visitors and others in Yosemite National Park, and paid by it under protest. A demurrer to the complaint was sustained and judgment entered for the defendant. The plaintiff appealed from the judgment.
 Most of the questions raised are answered by the decision this day filed in the case of Standard Oil Co. of California v. Johnson, Sac. Nos. 5144 and 5145, this day decided (ante, p. 758 [76 PaCal.2d 1184]), and that decision is deemed controlling on the disposition of those questions herein.
 [1] The plaintiff is a private corporation authorized to do business in this state. It operates as United States government *771 lessee and concessioner in Yosemite Valley under a contract with the secretary of the interior. The additional contention herein that as such lessee and concessioner it is not subject to the reserved taxing power of the state has been answered adversely in the case of Rainier Nat. Park Co. v. Henneford, 182 Wash. 159 [45 PaCal.2d 617] (petition for writ of certiorari denied, 296 U.S. 647 [56 S. Ct. 307, 80 L. Ed. 460]). In that case a similar lessee and concessioner operating in a national park was held subject to taxation by the state. (See, also, Silas Mason, Inc., v. State Tax Com., 188 Wash. 98 [61 PaCal.2d 1269] (affirmed 302 U.S. 186 [58 S. Ct. 233, 82 L. Ed. ___]), and Rainier Nat. Park Co. v. Martin, 18 Fed. Supp. 481, affirmed 302 U.S. 661 [58 S. Ct. 478, 82 L. Ed. ___]). We find no merit in the contention. Nor may it be said that the exercise of the reserved taxing power will hinder the Yosemite Park and Curry Company in the efficient performance of its contract with the federal government.
 The judgment is affirmed.